DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1 and 8 are currently amended.
Claim 2 is currently canceled.
Claim 9 was previously canceled.
Claims 1, 3-18, and 20-23 are pending and are allowed.

Information Disclosure Statement

The Information Disclosure Statement that was filed on August 31, 2021 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
	
	
Reason for Allowance
	Claims 1, 3-18, and 20-23 are allowed over the prior art of record.
The following is an Examiner’s statement of reasons for allowance:
Prior art reference Lee (Publication US 2015/0204052) discloses an industrial machine that includes a dipper, a dipper handle, a boom, a crowd motor, a hoist motor, a swing motor, a first sensor, a second sensor, and a controller.  The first sensor generates a first signal related to a dipper handle angle and the second sensor generates a second signal related to a hoist rope angle.  The first signal and the second signal are received by the controller.  The controller determines, based on the first and 
Prior art reference XCMG Construction Machinery Co.  (CN103569883) discloses construction machinery, and in particular, a device for obtaining grounding specific pressure of a crane crawler and a crane provided with the device for obtaining the grounding specific pressure of a crane crawler.

The prior art of record fail to teach or fairly suggest:
As per claim 1, the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
A method of operating an industrial machine, the method comprising:
…wherein calculating the eccentricity of the center of gravity of the industrial machine includes calculating a distance between the center of gravity of the industrial machine and a center of a bearing associated with at least one crawler shoe included in the industrial machine.

The prior art of record fail to teach or fairly suggest:
As per claim 12, the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
A system for operating an industrial machine, the system comprising:
a controller including an electronic processor, the electronic processor configured to
calculate an eccentricity of a center of gravity of the industrial machine with respect to a center of a bearing propelling the industrial machine,
calculate a ground pressure associated with the bearing based on the eccentricity of the center of gravity, and
set a maximum torque applied by an actuator included in the industrial machine to a value less than an available maximum torque based on the eccentricity of the center of gravity and the ground pressure.

As per claim 18 the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
A system for operating an industrial machine, the system comprising:
…compare the inclination of the industrial machine to a second level, and
when the inclination exceeds the second level, limit motion of the industrial machine to a second predetermined value.

As per claim 22 the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
A system for operating an industrial machine, the system comprising:
a controller including an electronic processor, the electronic processor configured to
determine a position of the industrial machine, wherein determining the position of the industrial machine includes determining whether the industrial machine is digging over a front of the industrial machine or a side of the industrial machine, and
set a maximum hoist torque applied by an actuator configured to apply a hoist torque to a dipper included in the industrial machine to a value less than an available maximum hoist torque based on the position of the industrial machine, wherein the maximum hoist torque is based on the position of the industrial machine.

Claims 3, 6-8, and 11 depend from claim 1, claims 4, 5, 9, and 10 depend from claim 3, claims 13-17 depend from claim 12, claims 20-21 depend from claim 18, claim 23 depends from claim 22 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Mon - Tue 9 AM - 5 PM and Thur 9 AM – 1 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668